Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Invention I in the reply filed on 06 December 2021 is acknowledged.
2.	Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 December 2021.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2013/018635 A1), hereinafter Honda.
7.	Regarding Claims 1-8, Honda teaches (Paragraphs [0008-0009]) a resin. Honda teaches (Paragraph [0018]) a photoacid generator. Honda teaches (Paragraph [0018]) wherein the photoacid generator is configured to generate an acid upon exposure to at least one of 325-425 nm ultraviolet radiation and X-ray radiation. Honda teaches (Paragraph [0018]) the generated acid, upon exposure to heat having a temperature above 30° C., is configured to react with the resin to cross-link the resin. Honda teaches (Paragraph [0018]) the photoacid generator is at least one of a diaryliodonium fluoroalkyl polyfluorophosphate salt and a triarylsulfonyl-fluoroalkyl polyfluorophosphate salt. Honda teaches (Paragraph [0022]) the resin comprises at least one of a SU-8 epoxy resin, a bisphenol-A epichlorohydrin epoxy resin, a glycidyloxypropyltrimethoxysilane silicone fluid, a dimethylsiloxane silicone fluid, and a resin modifier. Examiner’s Note: Claim 3 states “wherein the resin comprises at least one of a SU-8 epoxy resin, a bisphenol-A epichlorohydrin epoxy resin, a glycidyloxypropyltrimethoxysilane silicone fluid, a dimethylsiloxane silicone fluid, and a resin modifier.” Thus, according to the current reading of the claim, the prior art need only comprise at least one of “a SU-8 epoxy resin, a bisphenol-A epichlorohydrin epoxy resin, a glycidyloxypropyltrimethoxysilane silicone fluid, a dimethylsiloxane silicone fluid, and a resin modifier,” and therefore none of the components comprising this list need necessarily be taught by the prior art for a rejection to be valid. Furthermore, the subsequent claims (Claims 4-5) are narrowing the scope of optional components of the resin. Honda teaches (Paragraph [0022]) the resin modifier has a viscosity between 1,000 and 10,000 cP at 25° C. Honda teaches (Paragraph [0022]) the resin modifier has a hydroxyl number between 100 and 400. Honda teaches (Paragraph [0022]) a surface wetting agent. Honda teaches (Paragraph [0022]) the surface wetting agent comprises at least one of glycidyloxypropyltrimethoxysilane and dimethylsiloxane silicone fluid. Honda teaches (Paragraph [0018]) the photoacid generator comprises at least one of the chemical formulae of Claim 8 of the present application.



Conclusion
8.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/23/2022